Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fué acusado de un delito de adulteración de .eche en grado de reincidencia. Hizo alegación de culpable y fué sentenciado a pagar una multa de $500 y a cumplir seis meses de cárcel. Basa su recurso en el error que im->uta a la corte inferior al haberlo declarado convicto doi de-lito en grado de reincidencia. Sostiene que la reincidencia no debe tenerse en cuenta en este caso y está conforme en que se le declare convicto del delito de adulteración de leche y se le imponga la pena correspondiente, es decir, una multa no menor de $25 ni mayor de $100. En apoyo de su conten-ción arguye que la alegación de reincidencia es insuficiente (a) porque no suministra al acusado la necesaria informa-ción para preparar su defensa, y (6) porque no se expresa que la convicción anterior sea firme, pudiendo haber sido revocada o dejada sin efecto.
 La alegación de reincidencia se expuso así:
“Se alega la reincidencia de Manuel Morales porque este acusado fué sentenciado por la Hon. Corte de Distrito de Arecibo, a pagar una multa de $25.00 el día 14 de octubre de 1937 en el caso Núm. 5370.”
La suficiencia de la alegación de reincidencia no fué sus-citada en la corte inferior. Por primera vez se levanta ahora en apelación. Como se dijo en Pueblo v. Quirindongo, 31 D.P.R. 642, la cuestión se promueve demasiado tarde para que prospere. El hecho de que el acusado hiciera alegación de culpabilidad no varía la situación. Esa circunstancia no-lo coloca en posición más ventajosa que si hubiera hecho ale-gación de inocencia. Al leérsele la acusación tuvo la opor-tunidad de suscitar la cuestión y no lo hizo, sin que nadie se lo impidiera. Pero en la hipótesis de que pudiera suscitarla eu esta etapa del proceso, tendríamos que sostener que la alegación de reincidencia suministró al acusado suficiente in-formación para preparar su defensa, ya que le indicó la corte que lo sentenció, el número del caso, la sentencia impuesta *904y su fecba, así como la naturaleza del delito. En el caso de Pueblo v. Toro, 32 D.P.R. 800, la alegación de reincidencia decía así:
“ ... El citado Luis Toro, quien es reincidente de este mismo delito, según sentencia firme de esta Corte, de fecba 13 de octubre de| 1920 ...”
Este tribunal, ¿1 sostener la suficiencia de la transcrita: alegación, dijo:
“La acusación, a nuestro juicio, imputa con suficiente claridad y precisión la reincidencia. Reincidencia quiere decir 'reiteración de una misma culpa o defecto’ y en nuestro actual sistema penal la ma-teria está regulada por los artículos 56 al 61 del Código Penal que tratan de los ‘delitos subsiguientes.’ La reincidencia aquí es especial, y la acusación la imputa siguiendo el lenguaje del propio esta-tuto. Las palabras ‘mismo delito’ y la expresión de la corte que dictó la sentencia y de la fecba en que fué dictada, constituyen infor-mación bastante para que el acusado pueda preparar debidamente su defensa. ’ ’
El becbo de que en la alegación en el caso de Pueblo v. Toro, supra, se usaron las palabras “de este mismo delito”, no varía la situación, pues en el de autos se usa la palabra “reincidencia” que, conforme la define Escriebe en su Dic-cionario de Legislación y Jurisprudencia, significa “la rei-teración de una misma culpa o delito.”
La segunda cuestión carece de méritos. La sentencia anterior dictada por la Corte de Distrito de Arecibo conlleva la presunción de válida. Artículo 464 del Código de Enjuiciamiento Civil, incisos 16 y 17. Si dicba sentencia fué posteriormente revocada o dejada sin efecto, es simplemente una cuestión de defensa y por consiguiente es al acusado y no al Fiscal a quien incumbe alegarla y probarla. State v. Findling (Minn. 1913) 144 N. W. 142, 144; State v. Vendetta (W. Va. 1920) 103 S. E. 53; Newsom v. State (Tex. 1938) 123 S. W. (2d) 887; Gragg v. Commonwealth (Ky. 1907) 104 S. W. 285.

Por lo expuesto, procede desestimar el recurso y confir-mar la sentencia a/pelada.